DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 9, “transparent window”; in claim 12 “bucket”; and in claim 13, “washing machine” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of the following informalities: 
In claim 11, line 12, the term “a container” is a double inclusion term, since the term is already cited in line 1; in line 12, the term “liquid” is a double inclusion term, since the term is already cited in line 1; and in line 12, the term “the end tube” lacks antecedent basis.
In claims 12-13, line 1, the term “liquid” is a double inclusion term, since the term is already cited in claim 11.
In claim 18, line 2, the term “liquid” is a double inclusion term, since the term is already cited in claim 11.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilds (US 2,628,741).
Regarding claim 1, Wilds discloses a fluid transfer apparatus (fig.1-6) comprising: a squeeze bulb (col 3, ll.33-35; “rubber or other suitable resilient bulb”; J) having a first opening (lower side of J as shown in fig.1) and a second opening (upper side of J); a first check valve (K) fluidly coupled to the first opening; a second check valve (L) fluidly coupled to the second opening (see fig.1), wherein the first check valve and the second 
Regarding claims 2 and 16-17, Wilds discloses the fluid transfer apparatus further comprises a nipple (F), the nipple configured to couple to the distal end of the dispensing tube (via 16), the nipple having a central aperture (at area marked 14).
Regarding claim 5, Wilds discloses the transfer tube is of an elongated tubular construction and made of flexible material (col 3, ll.29-33, “flexible” H).
Regarding claim 11, Wilds discloses a method of transferring liquid from a container (G) to a target (A), the method comprising: providing a fluid transfer apparatus (fig.1-6), the fluid transfer apparatus comprising: a squeeze bulb (col 3, ll.33-35; “rubber or other suitable resilient bulb”; J); having a first opening and a second opening (at lower and upper end of J as shown in fig.1), a first check valve (K) fluidly coupled to the first opening (see fig.1), a second check valve (L) fluidly coupled to the second opening, wherein the first check valve and the second check valve are configured to permit fluid to enter the first opening and leave the second opening (col 3, ll.35-42; “one-way valve” K and L), a transfer tube (H from G to K) having a proximal end and a distal end, the proximal end fluidly coupled to the first check valve (tube connection to K), the distal end is open (intake 23 in G), and a dispensing tube (H from L to 16) having a first end 
The device shown by Wilds will perform the method recited in claims 11 and 16-17 during normal use and operation of the dispensing device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10, 14, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilds (US 2,628,741) in view of Glover (US 5,842,076).
Regarding claims 3 and 14, Wilds is silent to disclose the specifics of the cap configured to couple to a mouth of a container, the cap having an aperture for snugly 
Regarding claims 10 and 20, Wilds is silent in disclosing an O-ring configured around the aperture of the cap for snugly receiving the transfer tube; and or the cap further comprises an O-ring, the O-ring configured around the first aperture to snugly receive the transfer tube. However, Glover teaches the commonality of having an O-ring (34) configured around the aperture (32) of the cap (30, 31) for snugly receiving the transfer tube (33, via O-rings). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Glover with regard to the O-ring into the opening of the cap of Wilds, in order to provide a leak free connection.
Regarding claim 18, Wilds is silent in disclosing a step of removing the transfer tube from the container; and applying the finger pressure to the squeeze bulb, resulting in removal of any remaining liquid from the squeeze bulb into the dispensing tube. However, Glover teaches the commonality of having a removable transfer tube (33) 
The device shown by Wilds and Glover will perform the method recited in claims 14, 18 and 20 during normal use and operation of the dispensing device.
Claims 4, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilds (US 2,628,741) in view of Glover (US 5,842,076) as applied to claim 3 above, and further in view of Kiyota (US 2003/0168462).
Regarding claims 4 and 15, Wilds and Glover in combination are silent to disclose the specifics of the cap with regard to the cap further comprises a second aperture, the second aperture sealably configured with a third check valve, the third check valve permits air to enter the container. However, Kiyota teaches cap (2) further comprises a second aperture (4a), the second aperture sealably configured with a third check valve (10), the third check valve permits air to enter the container ([0042-0043]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Kiyota with regard to the air supply valve into the 
Regarding claim 19, Wilds and Kiyota in combination are silent to disclose a step of mounting the cap to the opening of the container; and inserting the distal end of the transfer tube into the container, through the first aperture. However, Glover teaches the step of mounting the cap (30, 31) to the opening of the container (via threads on 30); and inserting the distal end of the transfer tube (33) into the container, through the first aperture (32; col 3, ll.66-67; and col 1, ll.36-42). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Glover with regard to the details of the cap and the transfer tube into the cap of the device of Wilds and Kiyota in combination, in order to separate or replace parts conveniently.
The device shown by Wilds, Glover and Kiyota will perform the method recited in claims 15 and 19 during normal use and operation of the dispensing device.
Claim 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilds (US 2,628,741) in view of Yim (US 9,125,383) in view of Bigou (FR 2808412). 
Regarding claim 6, Wilds discloses the dispensing tube can be of a predetermined size (the dispensing tube of the device of Wilds must be designed based on a predetermined size in order to provide a proper dispensing operation). However, Wilds is silent in disclosing the dispensing tube can be made of rigid material. Further, Bigou teaches the dispensing tube (16) of a squeezable bulb (15) is rigid (see the attached translation, line 89; “rigid pipe 16”). It would have been obvious to one having ordinary skill in the art 
Regarding claim 7, Wilds and Bigou in combination are silent in disclosing the dispensing tube has the predetermined size ranges from 5 to 10 ml. However, Yim teaches a squeeze bulb with a volume of 5 to 20 ml (col 3, ll.3-14). It appears that the dispensing tube of (24b) is sized (L5) as such to accommodate the same volume of liquid upon compression of the squeeze bulb in each cycle. Further, it appears that Applicant has not placed a criticality in having dispensing tube that has the predetermined size ranges from 5 to 10 ml, other than to retain an intended volume of liquid (see Applicant’s disclosure [0027]) in which the size of the dispensing tube of Yim also provides such an expected result of retaining an intended volume of liquid (see Yim, col 3, ll.3-14). Furthermore, the dispensing tube of Yim performs the same function of delivering an amount of fluid as the Applicant’s dispensing tube, since both tubes perform the same function of delivering a predetermined amount of liquid from the bulb to the target. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing tube of squeeze bulb to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wilds, Bigou and Yim in combination.
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilds (US 2,628,741) in view of Yim (US 9,125,383).
Regarding claim 8, Wilds is silent in disclosing the squeeze bulb is having transparent walls. However, Yim teaches the commonality of having a squeeze bulb (18) with a transparent walls (col 3, ll.32-36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Yim with regard to the transparent bulb into the bulb of Wilds, in order to observe the rate of flow of the liquid (col 3, ll.32-36).
Regarding claim 9, Wilds is silent in disclosing the squeeze bulb is having a transparent window. However, Yim teaches the commonality of having a squeeze bulb (18) with a transparent walls (col 3, ll.32-36) in observing the rate of flow of the liquid (col 3, ll.32-36). It appears that Applicant has not placed a criticality in having a transparent window on the squeeze bulb other than to provide a view of the inside of the squeeze bulb (see Applicant disclosure [0025]) in which the transparent wall of the squeeze bulb of Yim provides such an expected result of viewing the content of the squeeze bulb (see Yim, col 3, ll.32-36). Furthermore, the transparent wall of the squeeze bulb of Yim performs the same function of the transparent window of the Applicant’s device, since both transparent wall and transparent window perform the same function of observing the liquid in the bulb. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the squeeze bulb as such to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wilds and Yim in combination.
	Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilds (US 2,628,741) in view of Cabunoc (WO 2013109996).
Regarding claim 12, Wilds is silent in disclosing the liquid is liquid detergent, and the target is a bucket. However, Cabunoc teaches the commonality of using a squeeze bulb (40) to dispense liquid detergent (page 12, ll.15) to a target as a bucket (see fig.15). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Cabunoc with regard to the use of the liquid detergent into the device of Wilds, in order to make a use of the device in sanitation fields.
Regarding claim 13, Wilds is silent in disclosing the liquid is liquid detergent, and the target is a washing machine. However, Cabunoc teaches the commonality of using a squeeze bulb (40) to dispense liquid detergent (page 12, ll.15) to a target as a bucket (see fig.15). It appears that Applicant has not placed a criticality in using washing machine as target for the dispensing tube (see Applicant’s disclosure; [0029]). Therefor no unexpected result is achieved by targeting a washing machine. Furthermore, the fuel tank and or the bucket as a target for the dispensing tube of Wilds and or Cabunoc respectively, and the Applicant’s washing machine perform the same function of transporting the liquid from a container into a target via the dispensing tube. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the target point to obtain the invention as specified in claim 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wilds and Cabunoc in combination.

Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention. Meehan (US 2,795,245) cites the limitations of claims 1 and 11 with regard to a fluid transfer apparatus (fig.1-3) comprising: a squeeze bulb (col 2, ll.3-14); “squeeze bulb type”; 17) having a first opening (at left side of 17) and a second opening (at right side of 17 in fig.3); a first check valve (21 of 12) fluidly coupled to the first opening; a second check valve (21 of 13) fluidly coupled to the second opening (see fig.3), wherein the first check valve and the second check valve are configured to permit fluid to enter the first opening and leave the second opening (col 2, ll.3-14; see also arrow signs); a transfer tube (5) having a proximal end and a distal end, the proximal end is in fluidly coupled to the first check valve (area 7 of 5 connected to 12), the distal end is open (5 runs into 15); and a dispensing tube (8) having a first end and a second end, the first end fluidly coupled to the second check valve (area 9 of 8 connected to 13), the second end is open (at 10). Meehan discloses a flexible container that may not properly address the limitations of other claims such as the cap includes a third aperture with a valve to provide air into the container. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754